DETAILED ACTION
Claims 1-8 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2021 and 2/14/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, Luongo et al. (US PGPUB 2008/0260558 A1, hereinafter Luongo) in view of Wu (US PGPUB 2004/0001761 A1, hereinafter Wu) represents the best art of record. However, Luongo in view of Wu fails to encompass all of the limitations of independent claim 1.
Regarding claim 1, Luongo teaches a plunger pump (see Fig. 1, all elements) comprising: a pump head (11) comprising a pump chamber (25), an inlet flow path (29) and an outlet flow path (see [0017], fluid outlet not shown) therein, the inlet flow path and the outlet flow path communicating with the pump chamber (see Fig. 1 and [0017]); a plunger (15) having a tip end portion slidably inserted into the pump chamber (see Fig. 1); a drive mechanism configured to reciprocate the plunger in an axial 
Luongo fails to teach that the pump head is provided with a pump head-side recess in an outer surface; and the pump head-side recess having an opening, which is leading to the outlet flow path, in a bottom surface; a communication member having one end and another end, the communication member having a through hole extending from the one end to the other end, a portion including the one end is fitted into the pump head-side recess so that the through hole communicates with the outlet flow path and a portion including the other end protrudes from the pump head-side recess; and a pressure detection apparatus having a sensor part, an upstream flow path and a downstream flow path therein, the sensor part being for detecting a fluid pressure, the upstream flow path being for leading a liquid into the sensor part, the downstream flow path being for leading the liquid having passed the sensor part to outside of the sensor part, the pressure detection apparatus being provided with a sensor-side recess in an outer surface, the sensor-side recess having an opening, which is leading to the upstream flow path, in a bottom surface, wherein the pressure detection apparatus is detachably mounted on the pump head in a state where the portion including the other end of the communication member protruded from the pump head-side recess is fitted into the sensor-side recess so that the upstream flow path is communicated with the outlet flow path through the through hole.
Wu teaches a pump (see Fig. 1) with a pressure detection apparatus having a sensor part, wherein the pressure detection apparatus is detachable mounted on the pump head (see Fig. 1, pressure detection apparatus 42 with sensor part 30).
However, Luongo in view of Wu fails to critically teach fails to teach that the pump head is provided with a pump head-side recess in an outer surface; and the pump head-side recess having an opening, which is leading to the outlet flow path, in a bottom surface; a communication member having one end and another end, the communication member having a through hole extending from the one 
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a plunger pump which specifically includes the detachable pressure detection apparatus configured as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855